SHEBELL, P.J.A.D.,
dissenting.
In my view, the appeal filed by D.C. from the initial commitment order is moot as it is clear that D.C. satisfies the definition of mental illness as set forth in N.J.S.A 30:4-27.2r, as amended, effective October 31, 1994. There have been no appeals from the more recent orders continuing his commitment after periodic review hearings during this past year.
In any event, I must express my strong dissent from the majority’s assertion that “[t]he court’s authority is only triggered by receipt of clinical certificates prepared pursuant to statutory criteria,” that “any deviation from these strict procedures cannot be countenanced,” and that the Attorney General and the Courts were powerless to by-pass the faulty opinion of the institutional psychiatrists by obtaining independent psychiatric evaluations. There is no evidence as claimed by the majority that the Legislature “expressly prohibited exceptions or deviations from the civil commitment procedures set forth in the statute,” or even that the Legislature ever intended such a consequence. See N.J.SA 30:4-27.3.
There were indeed exceptional circumstances warranting the steps taken by the Attorney General and the court. They are to be applauded, not chastised. The record resoundingly vindicates their actions. Although there was a departure from the procedures set forth in the civil commitment statute, D.C. was afforded his full due process rights. In accordance with the State’s parens *123patriae authority, the Attorney General and the court recognized their duty to protect the public interest and have done so while scrupulously protecting D.C.’s due process rights. In re S.L., 94 N.J. 128, 137, 462 A.2d 1252 (1983); State in the Interest of R.G.W., 145 N.J.Super. 167, 182, 366 A.2d 1375 (J. & D.R.Ct.1976).
D.C. was afforded due process by a less intrusive means than provided for under the statutory procedure. The Attorney General could have directed that D.C. be taken into custody as the documented observations of D.C.’s conduct, when considered along with his past history, warranted such action. N.J.S.A. 30:4-27.6. However, the Attorney General acted with an abundance of caution for D.C.’s rights, and afforded D.C. notice and a hearing before he was taken into custody. Thereafter, he was afforded two more hearings in which to argue his case. The Attorney General’s failure to follow the method provided under the statute, N.J.S.A 30:4-27.4, was not fatal. There was and continues to be clear and convincing evidence that D.C. was mentally ill and dangerous. Therefore, his involuntary commitment should stand.
Further, in the opinion of the experts, D.C. is just as dangerous today as he ever was and he will not submit to appropriate treatment. It is imperative that he remains confined or he will act-out his sadistic sexual fantasies and kill as predicted.
I would affirm.